DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (figures 1-9,16,24-26) and Subspecies A (figures 1-3,6,7 and 16) in the reply filed on 9/23/2021 is acknowledged.  Figure 16 has been included in Subspecies A as applicant has stated in his response.
Information Disclosure Statement
The information disclosure statement filed 8/29/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the reference lined through have not been found in the present application or in the parent application.  The examiner has searched the parent application but was unable to find copies of these references.  Please provide copies so that can proper be considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The language in claims 31-40, “a series of projections defining a series or recesses” claims 31, is not found in the specification.  The language in claims 21-40, “segment” which includes “first portion”, “second portion”, “third portion”, “fourth portion”, “fifth portion” and sixth portion”, is not found in the specification.  See MPEP 2173.03.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
Claim Rejections - 35 USC § 112
Claims 27-28 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In these claims there are double recitation of limitations (i.e. a segment-engaging surface” and “a series of lands and grooves”) previously claimed and therefore the scope is unclear and indefinite.  It is not clear if applicant is referring to additional surfaces, lands and grooves or to the previous recited ones.
The similar rejection was applied in the parent application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0167401 (Christensen) in view of US 3974578 (Oettinger).
Regarding claims 21-40, Christensen teaches a method of manufacturing a sole structure (100) for an article of footwear, the method comprising 
forming a fluid filled segment(s) (compartments [pod assembly’s (e.g. 120,123-125,220,320)] has a plurality of segments [pods (e.g. 121) and passageways (e.g.122)] including first, second and third portions along and extending from the medial side to the lateral side (e.g. see figure 4 which shows the segment(s) extending throughout the entire sole structure; furthermore see figures 18,20,21 and 23), having an upper surface, a lower surface and an edge (the side of the chamber), an upper surface and a lower surface; a layer of adhesive (adhesive bonding used to combining the segments 121,122 to the individual elements of the outsole 130; see paragraph [0066]); 

Christensen lacks the segment engaging surface having a series of grooves and lands to thereby after bonding space the grooves apart from the lower surface of the respective one of the plurality of fluid-filled segments.  
Oettinger teaches an inner surface engagement of a toe cup (20) having a series of grooves and lands (see recessed crossed-groove pattern 17 as shown in figure 1 to enhance bonding between the corresponding surfaces of the shoe and the toe cup (see col. 2, lines 43-56) which have a regularly repeating pattern and extend on the bottom and the sides/edges and thereby space the grooves apart from the surfaces of the footwear (e.g. tip 24 of the footwear).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the surface-engaging surface as taught by Christensen with a series of lands and groove including along the surface included the edges, as taught by Oettinger, to facilitate bonding between surfaces.  Regarding claims 28 and 38, the groove pattern 17 as shown in figure 1, are diamond shape and converge when the grooves approach the 
Regarding “a series of projections defining a series of recess”, claim 31, this language appears structurally the same as “a series of lands and grooves”, claim 21, and therefore is taught by the combination above.
Regarding claims 24-26 and 34-36, see the marked-up figures below which have arrows which indicate a terminal end of a segment.  The segments can be individual divided segments (i.e. not fluidly connected) or one of the chambers divided into segments (e.g. first portion of the pods and/or passageways of the shoe sole taught by Christensen, second portion of the pods and/or passageways of Christensen of the shoe sole taught by Christenson, etc.).  Regarding claims 25-26 and 35-36, especially see figures 18-23 which show a second fluid-filled segment, wherein both segments have ends that terminate between the lateral side and the medial side.  The first and second segment parallel each other and therefore have second portions and fifth portions which align with each other and 3rd and 6th portions which align with each other.

    PNG
    media_image1.png
    304
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    373
    355
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    579
    339
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    562
    media_image5.png
    Greyscale

Regarding claims 29 and 39, the segment (at least a plurality of these compartments 131,132 about the perimeter of the heel) as taught by Christenson form a C-shape).  Also, see figures 20,21 which has a segment being C-shaped.  Moreover, Christensen teaches the pod assembly 120 and corresponding outsole 130 may have shapes that vary in size and shape to provide the desired sole characteristics; see paragraph [0063].  Also see figures 32-34 which show chambers with the segment(s) having different configuration.  Regarding claims 30 and 40, see last sentence of paragraph [0066] of Christenson which teaches the surface can be welding together and therefore by definition of welding, the surfaces are heated and partially melted to join together and therefore are fused together.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,750,307 and 10,441,029.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain all of the essential subject matter, the difference being the claims in ‘307 are directed to the product and the present application is directed to the method which contain all of the same structure.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571)272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally a telephone interview can be scheduled in 1-3 days.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732